Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 3, 2020

                                      No. 04-19-00763-CV

                        IN THE INTEREST OF B.P.S., H.R.S., D.G.S.

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-04-25687-CV
                          Honorable Kelley Kimble, Judge Presiding


                                         ORDER

       Appellant filed a document entitled “notice of appeal” seeking a de novo hearing after the
associate judge entered an order in this suit affecting the parent-child relationship. The trial
court clerk forwarded the “notice of appeal” document to this court and this appeal was
docketed. The clerk’s record was filed on April 1, 2020. The clerk’s record contains an order
signed by the district court which recites that appellant subsequently “nonsuited” her request for
a de novo hearing. Therefore, even construing the document appellant filed as a premature
notice of appeal, the clerk’s record shows there is no final order or judgment from which the
appellant seeks to appeal.

        Absent an appealable interlocutory order or final judgment in writing, this court has no
jurisdiction over this appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007);
Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Northeast Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).

       Accordingly, it is ORDERED that appellant show cause in writing within fifteen (15)
days of the date of this order why this appeal should not be dismissed for lack of jurisdiction.
All appellate deadlines in this appeal are suspended pending further order of the court.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court